Citation Nr: 1441949	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  11-33 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUES

1.  Entitlement to an initial compensable rating for an undiagnosed illness manifested by fatigue prior to January 1, 2013.

2.  Entitlement to an initial compensable rating for an undiagnosed illness manifested by headaches prior to January 1, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel



INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from January to June 1981, and served on active duty from November 1990 to July 1991 with additional service in the Army Reserve until 1997.  This appeal comes before the Board of Veterans' Appeals (Board) on from an April 2011 rating decision by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.

It should be noted at the outset that an RO decision dated in September 2012 severed service connection for the conditions presently under appeal effective January 1, 2013.  The Veteran has not indicated any disagreement with this decision, and as such, the Board's decision is now limited to the initial disability rating from June 24, 2005, through January 1, 2013. 

The record before the Board consists of the Veteran's paper claims file and an electronic claims file known as Virtual VA.


FINDINGS OF FACT

1.  At no time during the rating period on appeal did the Veteran's undiagnosed illness manifested by fatigue result in periods of incapacitation or symptoms that required continuous medications for the control thereof.

2.  At no time during the rating period on appeal did the Veteran's undiagnosed illness manifested by headaches result in characteristic prostrating attacks.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for undiagnosed illness manifested by fatigue prior to January 1, 2013, have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.88b, Diagnostic Code 6354 (2013).

2.  The criteria for an initial compensable rating for undiagnosed illness manifested by headaches prior to January 1, 2013, have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice in a letter sent in May 2008, prior to the decision granting service connection and assigning initial ratings for the disabilities at issue.  

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has been afforded appropriate VA examinations to address the severity of his service-connected conditions, most recently in February 2012.  The Veteran has also been afforded an opportunity for a hearing before a Decision Review Officer or before the Board, but declined to do so.  

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claims. 

II.  Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

IV.  Analysis

A.  Undiagnosed Illness Manifested by Fatigue

The Veteran was originally awarded service connection for an undiagnosed illness manifested by fatigue in an April 2011 Board decision.  In the April 2011 rating decision implementing the Board's decision, the disability was assigned a noncompensable rating, effective June 24, 2005.  

The Veteran's service connected fatigue was rated under 38 C.F.R. § 4.88b, Diagnostic Code 6354, as analogous to chronic fatigue syndrome (CFS). 

Diagnostic Code 6354 provides that a 10 percent rating is assigned for signs and symptoms of CFS that wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year or the symptoms are controlled by continuous medication.  A 20 percent rating is assigned for signs and symptoms of CFS that are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year.  

A Note to Diagnostic Code 6354 provides that, for the purpose of rating CFS, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.  38 C.F.R. § 4.88b.

In December 2005, the Veteran submitted a statement indicating he experienced symptoms of fatigue.  He did not report any incapacitation as a result of his fatigue, and also did not indicate the frequency or severity of the fatigue. 

The Veteran subsequently underwent a Gulf War Registry Assessment in February 2006.  At that time, the Veteran made no reference to symptoms of fatigue, and the examiner indicated he did not have a sufficient constellation of symptoms to warrant a diagnosis of chronic fatigue syndrome.  

The Veteran's outpatient treatment reports from the West Haven VA Medical Center show intermittent reports of fatigue and sluggishness.  However, the records also show the Veteran has continuously performed independent daily activities and self-care. 

During his March 2009 RO hearing, the Veteran again reported imprecise symptoms of fatigue. 

In February 2012, the Veteran underwent a comprehensive VA examination.  The Veteran reported that he was exercising at that time, and stated that his fatigue symptoms were not the same from day to day.  Specifically, the Veteran indicated that some days he could walk a few miles, and others he must rest and read for a while.  The Veteran reported he did not take continuous medication for his fatigue.  Additionally, the examiner stated the Veteran's fatigue does not result in reduced daily activity levels that are less than 50 percent of the pre-illness level.  Although the examiner stated the symptoms wax and wane, the Veteran did not indicate he experiences any cognitive impairments resulting from the fatigue.  Further, the examiner reported the Veteran has not experienced any periods of incapacitation as a result of his fatigue. 

Based on the foregoing, the Board finds the Veteran's fatigue has not warranted a compensable disability rating at any time during the period on appeal.  As noted above, the Veteran's fatigue has never resulted in his inability to care for himself or attend to his daily activities.  A review of the entire record also fails to show the Veteran's fatigue has ever required continuous medication.  Therefore, a compensable disability evaluation is not warranted for the Veteran's fatigue. 

B.  Undiagnosed Illness Manifested by Headaches

The Veteran was originally awarded service connection for an undiagnosed illness manifested by headaches in an April 2011 Board decision.  In the April 2011 rating decision implementing the Board's decision, the disability was assigned noncompensable evaluation, effective June 24, 2005.  

The Veteran's service-connected headaches were rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100, as analogous to migraine headaches.  It provides that a 10 percent disability rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable disability rating is warranted for migraine headaches with less frequent attacks.

The rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119   (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in which "prostration" is defined as "extreme exhaustion or powerlessness."

The Veteran's outpatient treatment notes from the West Haven VA Medical Center show a lengthy history of headaches.  Specifically, the Veteran underwent an extensive workup in 2001, which included an EMG and MRI.  His treatment records show he rarely takes Aspirin or Tylenol as needed.  However, the Veteran reported a dull headache on a level of 3-5 nearly every day.  He has generally refused medications to treat his headaches. 

The Veteran most recently underwent a VA examination in February 2012.  During his examination, the examiner diagnosed tension type headaches.  The Veteran indicated daily coffee and exercise helped to relieve his headaches.  He stated he continued to experience daily headaches, which varied in severity, at that time.  He stated his method of treatment for his headaches was to "wait it out."  He also reported symptoms that consisted of a generalized head pain on both sides of his head.  The examiner indicated the Veteran denied prostrating attacks of headache pain. 

There is no additional medical evidence available related to the Veteran's headaches.  The limited available evidence establishes that the Veteran's headaches are non-prostrating in nature, in-spite of their almost daily occurrence.  There is no suggestion in the record that the Veteran has ever experienced prostrating headaches.  Therefore, his headaches are considered noncompensably disabling under the schedular criteria.

C.  Other Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating under any applicable diagnostic code for the disabilities at issue.  

Consideration has been given to assigning a staged rating for the disabilities at issue; however, as explained above, the evidence does not show that the criteria for a compensable rating for either disability were met at any time during the period under review.

The Board has considered whether the case should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disabilities, as discussed above, are less than those required for a compensable rating.  Therefore, the Board has no reason to believe that the average industrial impairment from either disability or from the disabilities in combination would be to a compensable degree.  Accordingly, referral of the claims for extra-schedular consideration is not in order. 


ORDER

Entitlement to an initial compensable rating for undiagnosed illness manifested by fatigue is denied.

Entitlement to an initial compensable rating for undiagnosed illness manifested by headaches is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


